     Case 3:17-cv-01112-JLS-NLS Document 111 Filed 06/27/19 PageID.3940 Page 1 of 13



 1     J. MARK WAXMAN (SBN 58579)                  ROBERT L. TEEL (SBN 127081)
          mwaxman@foley.com                          lawoffice@rlteel.com
 2
       NICHOLAS J. FOX (SBN 279577)                LAW OFFICE OF ROBERT L. TEEL
 3        nfox@foley.com                           1425 Broadway, Mail Code: 20-6690
       FOLEY & LARDNER LLP                         Seattle, Washington 98122
 4     3579 VALLEY CENTRE DRIVE, SUITE 300         T: 866. 833.5529 // F:855.609.6911
       SAN DIEGO, CA 92130
 5     T: 858.847.6700 // F: 858.792.6773
 6
       EILEEN R. RIDLEY (SBN 151735)               GEOFFREY M. RAUX (pro hac vice)
 7       eridley@foley.com                           graux@foley.com
       ALAN R. OUELLETTE (SBN 272745)              FOLEY & LARDNER LLP
 8       aouellette@foley.com                      111 Huntington Avenue
       FOLEY & LARDNER LLP                         Boston, MA 02199-7610
 9     555 California Street, Suite 1700           T: 617.342.4000 // F: 617.342.4001
10     San Francisco, CA 94104-1520
       T: 415.434.4484 // F: 415.434.4507
11
   Attorneys for Plaintiffs SYLVESTER OWINO,
12 JONATHAN GOMEZ, and the Proposed Class(es)

13                          UNITED STATES DISTRICT COURT
14                       SOUTHERN DISTRICT OF CALIFORNIA
15 SYLVESTER OWINO and JONATHAN                )   Case No. 3:17-CV-01112-JLS-NLS
   GOMEZ, on behalf of themselves and all      )
16 others similarly situated,                  )   CLASS ACTION
                              Plaintiffs,      )
17                                             )   NOTICE REGARDING PUBLICLY
                vs.                            )   FILED EXHIBITS TO
18                                             )   DECLARATION OF EILEEN R.
      CORECIVIC, INC.,                         )   RIDLEY IN SUPPORT OF
19                                             )   PLAINTIFFS’ MOTION FOR CLASS
                                   Defendant. )    CERTIFICATION [PER COURT
20                                             )   ORDER DKT. NO. 107]
                                               )
21    CORECIVIC, INC.,                         )
                            Counter-Claimant, ))   Date: August 22, 2019
22                                                 Time: 2:00 p.m.
                                               )   Place: Courtroom 4D
23                                             )
                   vs.                         )
24                                             )
      SYLVESTER OWINO and JONATHAN )               Judge: Hon. Janis L. Sammartino
25    GOMEZ, on behalf of themselves and all )     Magistrate: Hon. Nita L. Stormes
      others similarly situated,               )
26
                          Counter-Defendants. ))
27                                             )
28


                                                            Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 111 Filed 06/27/19 PageID.3941 Page 2 of 13



 1          Per Court Order (Dkt. No. 107), the following exhibits to the Declaration of Eileen
 2    R. Ridley In Support of Plaintiffs’ Motion For Class Certification are being publicly filed
 3    by Plaintiffs:
 4          1.     Attached hereto as Exhibit 5 is a true and correct copy of excerpts from the
 5    transcript of the deposition of Susan Huffman taken on January 21, 2019.
 6          2.     Attached hereto as Exhibit 6 is a true and correct copy of excerpts from the
 7    transcript of the deposition of Fred Figueroa taken on February 19, 2019.
 8          3.     Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the
 9    transcript of the deposition of Troy G. Pollock taken on February 26, 2019.
10          4.     Attached hereto as Exhibit 9 is a true and correct copy of Defendant’s
11    Detainee Voluntary Work Program Agreement Form, Bates No. CCOG22900, which was
12    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
13          5.     Attached hereto as Exhibit 12 is a true and correct copy of Otay Mesa
14    Detention Center’s Sanitation and Hygiene Policy, effective September 1, 2015, Bates
15 Nos. CCOG2711 through CCOG2714, which was produced by Defendant to Plaintiffs

16 during the course of discovery in this litigation.

17          6.     Attached hereto as Exhibit 13 is a true and correct copy of Stewart
18    Detention Center’s Sanitation and Hygiene Policy, effective April 1, 2013, Bates Nos.
19    CCOG7912 through CCOG7915, which was produced by Defendant to Plaintiffs during
20    the course of discovery in this litigation.
21          7.     Attached hereto as Exhibit 14 is a true and correct copy of San Diego
22    Correctional Facility’s Sanitation and Hygiene Policy, effective February 17, 2004, Bates
23 Nos. CCOG8558 through CCOG8561, which was produced by Defendant to Plaintiffs

24 during the course of discovery in this litigation.

25          8.     Attached hereto as Exhibit 15 is a true and correct copy of North Georgia
26    Detention Center’s Sanitation and Hygiene Policy, effective April 1, 2009, Bates Nos.
27    CCOG32093 through CCOG32096, which was produced by Defendant to Plaintiffs
28    during the course of discovery in this litigation.


                                                    -1-       Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 111 Filed 06/27/19 PageID.3942 Page 3 of 13



 1          9.     Attached hereto as Exhibit 16 is a true and correct copy of Northeast Ohio
 2    Correctional Center’s Sanitation and Hygiene Policy, effective June 1, 2004, Bates Nos.
 3    CCOG31605 through CCOG31607, which was produced by Defendant to Plaintiffs
 4    during the course of discovery in this litigation.
 5          10.    Attached hereto as Exhibit 17 is a true and correct copy of T. Don Hutto
 6    Residential Center’s Sanitation and Hygiene Policy, effective May 8, 2006, Bates Nos.
 7    CCOG76351 through CCOG76356, which was produced by Defendant to Plaintiffs
 8    during the course of discovery in this litigation.
 9          11.    Attached hereto as Exhibit 18 is a true and correct copy of Stewart
10    Detention Center’s Sanitation and Hygiene Policy, effective October 1, 2006, Bates Nos.
11    CCOG8881 through CCOG8884, which was produced by Defendant to Plaintiffs during
12    the course of discovery in this litigation.
13          12.    Attached hereto as Exhibit 19 is a true and correct copy of San Diego
14    Correctional Facility’s Sanitation and Hygiene Policy, effective April 11, 2003, Bates
15 Nos. CCOG30664 through CCOG30668, which was produced by Defendant to Plaintiffs

16    during the course of discovery in this litigation.
17          13.    Attached hereto as Exhibit 20 is a true and correct copy of La Palma
18    Correctional Center’s Sanitation and Hygiene Policy, effective January 22, 2018, Bates
19    Nos. CCOG32688 through CCOG32691, which was produced by Defendant to Plaintiffs
20    during the course of discovery in this litigation.
21          14.    Attached hereto as Exhibit 43 is a true and correct copy of Otay Mesa
22    Detention Center’s Facility Commissary Checking Account Policy, effective September
23    1, 2015, Bates Nos. CCOG2503 through CCOG2506, which was produced by Defendant
24    to Plaintiffs during the course of discovery in this litigation.
25    ///
26    ///
27    ///
28    ///


                                                    -2-         Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 111 Filed 06/27/19 PageID.3943 Page 4 of 13



 1    DATED: June 27, 2019                 FOLEY & LARDNER LLP
                                           J. Mark Waxman
 2                                         Eileen R. Ridley
 3                                         Geoffrey M. Raux
                                           Nicholas J. Fox
 4                                         Alan R. Ouellette
 5

 6
                                           /s/ Eileen R. Ridley
 7                                         Eileen R. Ridley
                                           Attorneys for Plaintiffs SYLVESTER OWINO,
 8                                         JONATHAN GOMEZ, and the Proposed
                                           Class(es)
 9

10                                         LAW OFFICE OF ROBERT L. TEEL
                                           Robert L. Teel
11                                           lawoffice@rlteel.com
                                           1425 Broadway, Mail Code: 20-6690
12                                         Seattle, Washington 98122
                                           Telephone: (866) 833-5529
13
                                           Facsimile: (855) 609-6911
14
                                           Attorneys for Plaintiffs SYLVESTER OWINO,
15                                         JONATHAN GOMEZ, and the Proposed
                                           Class(es)
16

17

18

19

20

21

22

23

24

25

26

27

28


                                            -3-         Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 111 Filed 06/27/19 PageID.3944 Page 5 of 13



 1                              CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and
 3 foregoing document has been served on June 27, 2019, to all counsel of record who are

 4 deemed to have consented to electronic service via the Court’s CM/ECF system per Civil

 5 Local Rule 5.4.

 6

 7                                         /s/ Eileen R. Ridley
 8                                         Eileen R. Ridley

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            -4-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 111 Filed 06/27/19 PageID.3945 Page 6 of 13



 1                             Index of Exhibits to Ridley Declaration
 2      Exhibit
                                          Description                              Page Nos.
 3       No.
                  A true and correct copy of a table listing of all the Courts
 4         1      wherein Eileen R. Ridley has been admitted to practice law.         1-3
 5                A true and correct copy of Eileen R. Ridley’s Current
           2      Biography.                                                          4-6
 6
                  A true and correct copy of excerpts from the transcript of the
 7         3                                                                          7-70
                  deposition of Jason Ellis taken on March 4, 2019.
 8                A true and correct copy of excerpts from the transcript of the
           4      deposition of Jason Ellis taken on March 5, 2019.                 71-104
 9
                  FILED UNDER SEAL
10                A true and correct copy of excerpts from the transcript of the
           5      deposition of Susan Huffman taken on January 21, 2019.            105-127
11
                  (Public Version per Court Order Dkt. No. 107)
12                A true and correct copy of excerpts from the transcript of the
           6      deposition of Fred Figueroa taken on February 19, 2019.           128-153
13
                  (Public Version per Court Order Dkt. No. 107)
14                A true and correct copy of excerpts from the transcript of the
15
           7      deposition of Troy G. Pollock taken on February 26, 2019.         154-176
                  (Public Version per Court Order Dkt. No. 107)
16                A true and correct copy of excerpts from the transcript of the
17
           8      deposition of Robert Lacy, Jr. taken on March 13, 2019.           177-189

18                A true and correct copy of Defendant’s Detainee Voluntary
           9      Work Program Agreement Form, Bates No. CCOG22900.                   190
19                (Public Version per Court Order Dkt. No. 107)
20                A true and correct copy of Defendant’s Detainee Voluntary
           10     Work Program Agreement Form, signed by Plaintiff Jonathan           191
21                Gomez.
22                A true and correct copy of a detainee file, Bates Nos.
           11     CCOG43011 through CCOG43166.                                      192-347
23                FILED UNDER SEAL
24                A true and correct copy of Otay Mesa Detention Center’s
           12     Sanitation and Hygiene Policy, effective September 1, 2015,       348-351
25                Bates Nos. CCOG2711 through CCOG2714.
26                (Public Version per Court Order Dkt. No. 107)
                  A true and correct copy of Stewart Detention Center’s
27         13     Sanitation and Hygiene Policy, effective April 1, 2013, Bates     352-355
28                Nos. CCOG7912 through CCOG7915.
                  (Public Version per Court Order Dkt. No. 107)

                                               -1-          Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 111 Filed 06/27/19 PageID.3946 Page 7 of 13



 1      Exhibit
                                         Description                          Page Nos.
 2       No.
                  A true and correct copy of San Diego Correctional Facility’s
 3         14     Sanitation and Hygiene Policy, effective February 17, 2004,     356-359
 4                Bates Nos. CCOG8558 through CCOG8561.
                  (Public Version per Court Order Dkt. No. 107)
 5                A true and correct copy of North Georgia Detention Center’s
 6         15     Sanitation and Hygiene Policy, effective April 1, 2009, Bates   360-363
                  Nos. CCOG32093 through CCOG32096.
 7
                  (Public Version per Court Order Dkt. No. 107)
 8                A true and correct copy of Northeast Ohio Correctional
           16     Center’s Sanitation and Hygiene Policy, effective June 1, 2004, 364-366
 9
                  Bates Nos. CCOG31605 through CCOG31607.
10                (Public Version per Court Order Dkt. No. 107)
                  A true and correct copy of T. Don Hutto Residential Center’s
11         17                                                                     367-372
                  Sanitation and Hygiene Policy, effective May 8, 2006, Bates
12                Nos. CCOG76351 through CCOG76356.
                  (Public Version per Court Order Dkt. No. 107)
13
                  A true and correct copy of Stewart Detention Center’s
14         18     Sanitation and Hygiene Policy, effective October 1, 2006,       373-376
                  Bates Nos. CCOG8881 through CCOG8884.
15
                  (Public Version per Court Order Dkt. No. 107)
16                A true and correct copy of San Diego Correctional Facility’s
           19     Sanitation and Hygiene Policy, effective April 11, 2003, Bates  377-381
17
                  Nos. CCOG30664 through CCOG30668.
18                (Public Version per Court Order Dkt. No. 107)
19                A true and correct copy of La Palma Correctional Center’s
           20     Sanitation and Hygiene Policy, effective January 22, 2018,      382-385
20                Bates Nos. CCOG32688 through CCOG32691.
21                (Public Version per Court Order Dkt. No. 107)
                  A true and correct copy of Otay Mesa Detention Facility’s
22         21     Detainee Admission and Orientation Handbook, dated              386-436
23                January 2018, Bates Nos. CCOG19841 through CCOG19891.
                  A true and correct copy of Florence Correctional Center’s
24         22     Detainee Handbook, dated July 10, 2012, Bates Nos.              437-472
25                CCOG21859 through CCOG21894.
                  A true and correct copy of San Diego Correctional Facility’s
26         23     Inmate/Detainee Admission and Orientation Handbook, dated       473-504
27                October 2007, Bates Nos. CCOG2222 through CCOG2253.
                  A true and correct copy of Laredo Processing Center’s
28         24     Detainee Handbook, dated November 2016, Bates Nos.              505-580
                  CCOG19498 through CCOG19573.
                                               -2-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 111 Filed 06/27/19 PageID.3947 Page 8 of 13



 1      Exhibit
                                         Description                          Page Nos.
 2       No.
                  A true and correct copy of Eloy Detention Center’s 2013
 3         25     Admissions Handbook, Bates Nos. CCOG21164 through              581-637
 4                CCOG21220.
                  A true and correct copy of Houston Processing Center’s 2013
 5         26     Admissions Handbook, Bates Nos. CCOG22121 through              638-663
 6                CCOG22146.
                  A true and correct copy of Otay Mesa Detention Center’s
 7         27                                                                    664-669
                  Food Service Post Orders, Bates Nos. CCOG2833 through
 8                CCOG2838.
                  FILED UNDER SEAL
 9
                  A true and correct copy of Laredo Processing Center’s Food
10         28     Service Post Orders, Bates Nos. CCOG7637 through               670-675
                  CCOG7642.
11
                  FILED UNDER SEAL
12                A true and correct copy of Stewart Detention Center’s Food
           29     Service Post Orders, Bates Nos. CCOG8028 through               676-681
13
                  CCOG8033.
14                FILED UNDER SEAL
15
                  A true and correct copy of an excerpt from a Disciplinary
           30     Log, Bates No. CCOG25046.                                      682-684
16                FILED UNDER SEAL
17                A true and correct copy of an excerpt from a Disciplinary
           31     Log, Bates No. CCOG25153.                                      685-687
18                FILED UNDER SEAL
19                A true and correct copy of an excerpt from a Disciplinary
           32     Log, Bates No. CCOG25049.                                      688-690
20                FILED UNDER SEAL
21                A true and correct copy of an excerpt from a Disciplinary
           33     Log, Bates No. CCOG25045.                                      691-693
22                FILED UNDER SEAL
23                A true and correct copy of Plaintiff Jonathan Gomez’s
           34     Commissary Purchase Record, Bates Nos. CCOG45309               694-712
24                through CCOG45327.
25                FILED UNDER SEAL
                  A true and correct copy of a detainee Commissary Purchase
26         35     Record, Bates Nos. CCOG56592 through CCOG56601.                713-722
27                FILED UNDER SEAL
                  A true and correct copy of a detainee Commissary Purchase
28         36                                                                    723-726
                  Record, Bates Nos. CCOG57056 through CCOG57059.
                  FILED UNDER SEAL
                                               -3-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 111 Filed 06/27/19 PageID.3948 Page 9 of 13



 1      Exhibit
                                          Description                              Page Nos.
 2       No.
                  A true and correct copy of Plaintiff Sylvester Owino’s
 3         37     Commissary Purchase Record, Bates Nos. CCOG45345                  727-729
 4                through CCOG45347.
                  FILED UNDER SEAL
 5                A true and correct copy of a detainee Commissary Purchase
 6         38     Record, Bates Nos. CCOG74453 through CCOG74454.                   730-731
                  FILED UNDER SEAL
 7
                  A true and correct copy of a detainee Commissary Purchase
 8         39     Record, Bates Nos. CCOG54219 through CCOG54220.                   732-733
                  FILED UNDER SEAL
 9
                  A true and correct copy of a detainee Commissary Purchase
10         40     Record, Bates Nos. CCOG54050 through CCOG54051.                   734-735
                  FILED UNDER SEAL
11
                  A true and correct copy of a detainee Commissary Purchase
12         41     Record, Bates Nos. CCOG74650 through CCOG74654.                   736-740
                  FILED UNDER SEAL
13
                  A true and correct copy of a detainee Commissary Purchase
14         42     Record, Bates Nos. CCOG74564 through CCOG746566.                  741-743
15
                  FILED UNDER SEAL
                  A true and correct copy of Otay Mesa Detention Center’s
16         43     Facility Commissary Checking Account Policy, effective            744-747
17                September 1, 2015, Bates Nos. CCOG2503 through
                  CCOG2506.
18                (Public Version per Court Order Dkt. No. 107)
19                A true and correct copy of Defendant’s response to Plaintiffs
           44     Request for Admission, Set One, dated November 1, 2019.           748-753
20
                  A true and correct copy of an excerpt of a spreadsheet for
21         45     California City Correctional Facility, Bates No. CCOG9314.        754-763
                  FILED UNDER SEAL
22
                  A true and correct copy of an excerpt of a spreadsheet for
23         46     California City Correctional Facility, Bates No. CCOG25034.       764-773
                  FILED UNDER SEAL
24
                  A true and correct copy of an excerpt of a spreadsheet for
25         47     Otay Mesa Detention Center, Bates No. CCOG9326.                   774-783
26
                  FILED UNDER SEAL
                  A true and correct copy of an excerpt of a spreadsheet for San
27         48     Diego Correctional Facility, Bates No. CCOG9327.                  784-793
28                FILED UNDER SEAL


                                               -4-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 111 Filed 06/27/19 PageID.3949 Page 10 of 13



 1   Exhibit
                                        Description                             Page Nos.
 2    No.
               A true and correct copy of an excerpt of a spreadsheet for San
 3     49      Diego Correctional Facility, Bates No. CCOG25043.                 794-803
 4             FILED UNDER SEAL
               A true and correct copy of an excerpt of a spreadsheet for San
 5     50      Diego Correctional Facility, Bates No. CCOG25044.                 804-813
 6             FILED UNDER SEAL
               A true and correct copy of an excerpt of a spreadsheet for
 7     51                                                                        814-823
               Central Arizona Florence Complex, Bates No. CCOG9302.
 8             FILED UNDER SEAL
               A true and correct copy of an excerpt of a spreadsheet for
 9     52                                                                        824-831
               Central Arizona Florence Complex, Bates No. CCOG9303.
10             FILED UNDER SEAL
               A true and correct copy of an excerpt of a spreadsheet for
11     53                                                                        832-841
               Central Arizona Florence Complex, Bates No. CCOG9304.
12             FILED UNDER SEAL
               A true and correct copy of an excerpt of a spreadsheet for
13     54                                                                        842-850
               Central Arizona Florence Complex, Bates No. CCOG9305.
14             FILED UNDER SEAL
15
               A true and correct copy of an excerpt of a spreadsheet for
       55      Central Arizona Florence Complex, Bates No. CCOG9306.             851-860
16             FILED UNDER SEAL
17             A true and correct copy of an excerpt of a spreadsheet for
       56      Cibola County Correctional Center, Bates No. CCOG9315.            861-870
18             FILED UNDER SEAL
19             A true and correct copy of an excerpt of a spreadsheet for
       57      Elizabeth Detention Center, Bates No. CCOG9317.                   871-880
20             FILED UNDER SEAL
21             A true and correct copy of an excerpt of a spreadsheet for
       58      Elizabeth Detention Center, Bates No. CCOG25035.                  881-890
22             FILED UNDER SEAL
23             A true and correct copy of an excerpt of a spreadsheet for
       59      Eloy Detention Center, Bates No. CCOG9316.                        891-900
24             FILED UNDER SEAL
25             A true and correct copy of an excerpt of a spreadsheet for
       60      Florence Correctional Center, Bates No. CCOG9307.                 901-910
26
               FILED UNDER SEAL
27             A true and correct copy of an excerpt of a spreadsheet for
       61      Florence Correctional Center, Bates No. CCOG9308.                 911-920
28
               FILED UNDER SEAL

                                            -5-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 111 Filed 06/27/19 PageID.3950 Page 11 of 13



 1   Exhibit
                                        Description                            Page Nos.
 2    No.
               A true and correct copy of an excerpt of a spreadsheet for
 3     62      Florence Correctional Center, Bates No. CCOG9309.                921-930
 4             FILED UNDER SEAL
               A true and correct copy of an excerpt of a spreadsheet for
 5     63      Florence Correctional Center, Bates No. CCOG9310.                931-940
 6             FILED UNDER SEAL
               A true and correct copy of an excerpt of a spreadsheet for
 7     64                                                                       941-950
               Florence Correctional Center, Bates No. CCOG9311.
 8             FILED UNDER SEAL
               A true and correct copy of an excerpt of a spreadsheet for
 9     65                                                                       951-960
               Florence Correctional Center, Bates No. CCOG9312.
10             FILED UNDER SEAL
               A true and correct copy of an excerpt of a spreadsheet for
11     66                                                                       961-970
               Florence Correctional Center, Bates No. CCOG9313.
12             FILED UNDER SEAL
               A true and correct copy of an excerpt of a spreadsheet for
13     67                                                                       971-980
               Florence Correctional Center, Bates No. CCOG25041.
14             FILED UNDER SEAL
15
               A true and correct copy of an excerpt of a spreadsheet for
       68      Houston Processing Center, Bates No. CCOG9318.                   981-990
16             FILED UNDER SEAL
17             A true and correct copy of an excerpt of a spreadsheet for
       69      Houston Processing Center, Bates No. CCOG9319.                  991-1000
18             FILED UNDER SEAL
19             A true and correct copy of an excerpt of a spreadsheet for
       70      Houston Processing Center, Bates No. CCOG9320.                    1001-
20             FILED UNDER SEAL                                                  1010
21
               A true and correct copy of an excerpt of a spreadsheet for T.
22     71      Don Hutto Residential Center, Bates No. CCOG9321.                 1011-
               FILED UNDER SEAL                                                  1020
23

24             A true and correct copy of an excerpt of a spreadsheet for T.
       72      Don Hutto Residential Center, Bates No. CCOG25036.                1021-
25             FILED UNDER SEAL                                                  1030
26
               A true and correct copy of an excerpt of a spreadsheet for La
27     73      Palma Correctional Facility, Bates No. CCOG9323.                  1031-
28
               FILED UNDER SEAL                                                  1040


                                            -6-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 111 Filed 06/27/19 PageID.3951 Page 12 of 13



 1   Exhibit
                                        Description                         Page Nos.
 2    No.
               A true and correct copy of an excerpt of a spreadsheet for
 3     74      Laredo Processing Center, Bates No. CCOG9322.                  1041-
 4             FILED UNDER SEAL                                                1050
 5             A true and correct copy of an excerpt of a spreadsheet for
       75      Nevada Southern Detention Center, Bates No. CCOG9325.          1051-
 6
               FILED UNDER SEAL                                                1060
 7
               A true and correct copy of an excerpt of a spreadsheet for
 8     76                                                                     1061-
               Nevada Southern Detention Center, Bates No. CCOG25040.
 9             FILED UNDER SEAL                                                1070
10             A true and correct copy of an excerpt of a spreadsheet for
       77      Northeast Ohio Correctional Center, Bates No. CCOG9324.        1071-
11
               FILED UNDER SEAL                                                1080
12
               A true and correct copy of an excerpt of a spreadsheet for
13     78                                                                     1081-
               Stewart Detention Center, Bates No. CCOG9328.
14             FILED UNDER SEAL                                                1090
15             A true and correct copy of an excerpt of a spreadsheet for
       79      Stewart Detention Center, Bates No. CCOG9329.                  1091-
16
               FILED UNDER SEAL                                                1100
17
               A true and correct copy of an excerpt of a spreadsheet for
18     80                                                                     1101-
               South Texas Family Residential Center, Bates No.
19             CCOG9330.                                                       1110
               FILED UNDER SEAL
20
               A true and correct copy of an excerpt of a spreadsheet for
21     81      Tallahatchie County Correctional Facility, Bates No.           1111-
22
               CCOG25042.                                                      1112
               FILED UNDER SEAL
23             A true and correct copy of an excerpt of a spreadsheet for
       82      Torrance County Detention Center, Bates No. CCOG9331.          1113-
24
               FILED UNDER SEAL                                                1123
25
               A true and correct copy of an excerpt of a spreadsheet for
26     83                                                                     1124-
               Torrance County Detention Center, Bates No. CCOG25037.
27             FILED UNDER SEAL                                                1133
28


                                            -7-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 111 Filed 06/27/19 PageID.3952 Page 13 of 13



 1   Exhibit
                                        Description                            Page Nos.
 2    No.
               A true and correct copy of an excerpt of a spreadsheet for
 3     84      Webb County Detention Center, Bates No. CCOG9332.                 1134-
 4             FILED UNDER SEAL                                                  1143
 5             A true and correct copy of an excerpt of a spreadsheet for
       85      Webb County Detention Center, Bates No. CCOG25038.                1144-
 6
               FILED UNDER SEAL                                                  1153
 7
               A true and correct copy of an excerpt of a spreadsheet for
 8     86                                                                        1154-
               West Tennessee Detention Facility, Bates No. CCOG23010.
 9             FILED UNDER SEAL                                                  1158
10             A true and correct copy of an excerpt of a spreadsheet for
       87      West Tennessee Detention Facility, Bates No. CCOG23011.           1159-
11
               FILED UNDER SEAL                                                  1160
12
               A true and correct copy of an excerpt of a spreadsheet for
13     88                                                                        1161-
               California City Correctional Facility, Elizabeth Detention
14             Center, Eloy Detention Center, Florence Correctional Center,      1170
               Houston Processing Center, T. Don Hutto Residential Center,
15
               Laredo Processing Center, Nevada Southern Detention
16             Center, North Georgia Detention Center, San Diego
               Correctional Facility, Stewart Detention Center, Tallahatchie
17
               County Correctional Facility, Torrance County Detention
18             Center, Bates No. CCOG230.
               FILED UNDER SEAL
19

20

21

22

23

24

25

26

27

28


                                            -8-           Case No. 17-CV-01112-JLS-NLS
